Citation Nr: 1213027	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in August 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that the case must again be remanded.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Board remanded the appellant's claim for further development and consideration.  In compliance with the Board's remand, the VA Appeals Management Center (AMC) obtained a VA opinion in November 2010 which addressed the etiology of his acquired psychiatric disorders.  The AMC also associated the appellant's recent VA treatment records with the claims file.  Thereafter, the AMC readjudicated and denied the appellant's claim in an October 2011 supplemental statement of the case.

However, review of the claims file reflects that the October 2011 supplemental statement of the case was sent to the appellant at an incorrect address, and not at his current address of record.  The U.S. Postal Service returned the October 2011 supplemental statement of the case as undeliverable, noting that it was not deliverable as addressed and that the U.S. Postal Service was unable to forward the mail.  A December 2011 notice letter sent by the Board to the appellant at his current address of record was not returned as undeliverable.  There is no indication that an attempt was made to mail the October 2011 supplemental statement of the case to the appellant at his current address of record.

In order to protect the appellant's due process rights by providing him with the reasons for the continued denial of his claim and affording him the opportunity to submit additional evidence and argument in response to the October 2011 supplemental statement of the case, the claim must be remanded for the AMC to send the most recent supplemental statement of the case to the appellant at his correct address of record.

Accordingly, the case is REMANDED for the following action:

The AMC must send a copy of the October 2011 supplemental statement of the case to the appellant at his current address of record.  After the appellant and his representative have had an opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


